Case 1:21-cv-00487-JMF Document 12-8 Filed 01/28/21 Page 1 of 2




EXHIBIT H
        Case 1:21-cv-00487-JMF Document 12-8 Filed 01/28/21 Page 2 of 2


                                                                         WillisRe MTH
By Electronic Mail

January 20, 2021

Paul Herriott

Re:            for Confirmation of
       Requestfor               of Your Continuing Obligations to Willis Re Inc.

Dear Paul:

This is a follow up to my letter to you dated January 11, 2021, as supplemented on January 14,
2021. I write to request that you confirm in writing to me via Electronic Mail, on or before
5pm EST on January 20, 2021, that as outlined in my January 11, 2021 letter, as supplemented:

          You will
       1. You will promptly
                   promptly return
                            return all
                                   all of Willis Re's
                                       of Willis Re’s property;
                                                      property;

       2. You will uphold and fulfill your obligation to preserve any and all electronically
          stored information and documents in your possession or under your control; and

       3. You will adhere to all of your Post-Employment Obligations and restrictive
          covenants, including but not limited to obligations not to, directly or indirectly, use or
          disclose any Confidential Information; solicit or accept business from, transact or
          perform any type of business carried on by Willis Re for or on behalf of certain
          clients or entice such clients to discontinue, in whole or in part, doing business of any
          type with Willis Re; solicit or accept business from, transact or perform any type of
                    carried on by Willis Re for or on behalf of certain prospects; or solicit or
          business carved
          induce employees to leave to work for a competitor.

If you do not confirm your agreement to all of the above in writing to me via Electronic
Mail, on or before 5pm EST on January 20, 2021, Willi Re Inc. will assume that you do not
intend to adhere to your above-described continuing obligations to Willis Re Inc.

Sincerely,




Sheri E. Bloomberg
Chief Counsel
Willis Re Inc.
